310 S.W.3d 304 (2010)
STATE of Missouri, Respondent,
v.
Mario SPIGHT, Appellant.
No. ED 92969.
Missouri Court of Appeals, Eastern District, Division Four.
May 11, 2010.
Kent Denzel, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Terrence M. Messonnier, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, and GARY M. GAERTNER, JR., JJ.

ORDER
PER CURIAM.
Defendant, Mario Spight, appeals from the judgment entered after the trial court found him guilty of robbery in the first degree and armed criminal action. No jurisprudential purpose would be served by a written opinion. The parties have been provided with a memorandum for their information only, setting forth the reasons for this decision. The judgment is affirmed pursuant to Rule 30.25(b).